 

Exhibit 10.3

FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of March 23, 2017 (the “Fourth Amendment Effective Date”), is entered into by
and among Sorrento Therapeutics, Inc., a Delaware corporation (“Parent”),
Concortis Biosystems, Corp., a Delaware corporation, Ark Animal Health, Inc., a
Delaware corporation, TNK Therapeutics, Inc., a Delaware corporation, Sorrento
Biologics, Inc., a Delaware corporation, Scintilla Pharmaceuticals, Inc., a
Delaware corporation, LA Cell, Inc., a Delaware corporation, SiniWest Holding
Corp., a Delaware corporation, Levena Biopharma US, Inc., a Delaware
corporation, BioServ Corporation (formerly known as Sorrento BioServices, Inc.),
a Delaware corporation, Scilex Pharmaceuticals Inc., a Delaware corporation,
SNAN Holdco LLC, a Delaware limited liability company and each of their
Qualified Subsidiaries (together with “Parent” hereinafter collectively referred
to as the “Borrower”), the several banks and other financial institutions or
entities from time to time parties thereto as Lender, constituting the Required
Lenders, and HERCULES CAPITAL, INC., formerly known as Hercules Technology
Growth Capital, Inc., a Maryland corporation, in its capacity as administrative
agent and collateral agent for itself and the Lender (in such capacity, together
with its successors and assigns in such capacity, “Agent”).

The Borrower, the Lender and Agent are parties to a Loan and Security Agreement
dated as of November 23, 2016 (as amended by that certain First Amendment to
Loan and Security Agreement dated as of December 27, 2016, that certain Second
Amendment to Loan and Security Agreement dated as of March 2, 2017, that certain
Third Amendment to Loan and Security Agreement dated as of March 15, 2017 and as
may be further amended, restated or modified from time to time, the “Loan and
Security Agreement”).  The Borrower has requested that the Lender agree to
certain amendments to the Loan and Security Agreement.  The Lender has agreed to
such request, subject to the terms and conditions hereof.

Accordingly, the parties hereto agree as follows:

SECTION 1Definitions; Interpretation.

(a)Terms Defined in Loan and Security Agreement.  All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Loan and Security
Agreement.

(b)Interpretation.  The rules of interpretation set forth in Section 1.1 of the
Loan and Security Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

1

--------------------------------------------------------------------------------

 

SECTION 2Amendments to the Loan and Security Agreement.

(a)The Loan and Security Agreement shall be amended as follows effective as of
the Fourth Amendment Effective Date:

(i)Amended Definitions.  The following definition is hereby amended as follows:

“Fourth Amendment Repayment” has the meaning given to it in Section 2.2(d).

“Initial Fundraising Requirement” is hereby amended by replacing “March 23,
2017” with “April 14, 2017” therein.

(i)Section 2.2(d). Section 2.2(d) of the Loan and Security Agreement is hereby
amended by adding the following sentence at the end of such section:  “On or
prior to March 23, 2017, the Borrower shall have repaid Twenty Million Dollars
($20,000,000) in outstanding principal and unpaid interest thereon (the “Fourth
Amendment Repayment”).  Such Fourth Amendment Repayment shall not be subject to
the Prepayment Charge.”

(ii)Section 7.20. Section 7.20 of the Loan and Security Agreement is hereby
amended by replacing “March 23, 2017” with “April 14, 2017” therein.

(iii)Section 7.21.  Section 7.21 of the Loan and Security Agreement is hereby
amended by replacing “Forty-Five Million Dollars ($45,000,000)” with “Twenty
Million Dollars ($20,000,000)” therein.

(iv)Exhibit F.  Exhibit F of the Loan and Security Agreement is hereby amended
by replacing “$45,000,000” with “$20,000,000” therein and by replacing
“$25,000,000” with “$20,000,000” therein.

(b)References Within Loan and Security Agreement.  Each reference in the Loan
and Security Agreement to “this Agreement” and the words “hereof,” “herein,”
“hereunder,” or words of like import, shall mean and be a reference to the Loan
and Security Agreement as amended by this Amendment.

SECTION 3Conditions of Effectiveness.  The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:

(a)Partial Repayment. The Borrower shall have paid the Fourth Amendment
Repayment.

(b)Fees and Expenses.  The Borrower shall have paid (i) all attorney fees and
other costs and expenses then due in accordance with Section 5(e), and (ii) all
other fees, costs and expenses, if any, due and payable as of the Fourth
Amendment Effective Date under the Loan and Security Agreement (including,
without limitation, the fee set forth in Section 2.10 of the Loan and Security
Agreement).

2

--------------------------------------------------------------------------------

 

(c)This Amendment.  Agent shall have received this Amendment, executed by Agent,
the Lender and the Borrower.

(d)Representations and Warranties; No Default.  On the Fourth Amendment
Effective Date, after giving effect to the amendment of the Loan and Security
Agreement contemplated hereby:

(i)The representations and warranties contained in Section 4 shall be true and
correct in all material respects on and as of the Fourth Amendment Effective
Date as though made on and as of such date; and

(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.

SECTION 4Representations and Warranties.  To induce Agent and Lender to enter
into this Amendment, the Borrower hereby confirms, as of the date hereof, (a)
that the representations and warranties made by it in Section 5 of the Loan and
Security Agreement and in the other Loan Documents are true and correct in all
material respects; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; (b) that there has not been and
there does not exist a Material Adverse Effect; and (c) that the information
included in the Perfection Certificate delivered to Agent on the Effective Date
remains true and correct.  For the purposes of this Section 4, any
representations and warranties which relate solely to an earlier date shall not
be deemed confirmed and restated as of the date hereof (provided that such
representations and warranties shall be true, correct and complete in all
material respects as of such earlier date).

SECTION 5Miscellaneous.

(a)Loan Documents Otherwise Not Affected; Reaffirmation.  Except as expressly
amended pursuant hereto or referenced herein, the Loan and Security Agreement
and the other Loan Documents shall remain unchanged and in full force and effect
and are hereby ratified and confirmed in all respects.  The Lender’s and Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future.  The Borrower hereby reaffirms the grant of security under Section
3.1 of the Loan and Security Agreement and hereby reaffirms that such grant of
security in the Collateral secures all Secured Obligations under the Loan and
Security Agreement, including without limitation any Term Loans funded on or
after the Fourth Amendment Effective Date, as of the date hereof.

(b)Conditions.  For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Fourth Amendment Effective Date specifying
its objection thereto.

3

--------------------------------------------------------------------------------

 

(c)Release.  In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever of every name and nature, known or
unknown, suspected or unsuspected, both at law and in equity, which Borrower, or
any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with the Loan and Security Agreement, or any of the other
Loan Documents or transactions thereunder or related thereto.  Borrower
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.  Borrower
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.

(d)No Reliance.  The Borrower hereby acknowledges and confirms to Agent and the
Lender that the Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.

(e)Costs and Expenses.  The Borrower agrees to pay to Agent on the Fourth
Amendment Effective Date the out-of-pocket costs and expenses of Agent and the
Lenders party hereto, and the fees and disbursements of counsel to Agent and the
Lenders party hereto (including allocated costs of internal counsel), in
connection with the negotiation, preparation, execution and delivery of this
Amendment and any other documents to be delivered in connection herewith on the
Fourth Amendment Effective Date or after such date.

(f)Binding Effect.  This Amendment binds and is for the benefit of the
successors and permitted assigns of each party.  

(g)Governing Law.  This Amendment, the Loan and Security Agreement and the other
Loan Documents shall be governed by, and construed and enforced in accordance
with, the laws of the State of California, excluding conflict of laws principles
that would cause the application of laws of any other jurisdiction.

4

--------------------------------------------------------------------------------

 

(h)Complete Agreement; Amendments.  This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.  

(i)Severability of Provisions.  Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.

(j)Counterparts.  This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one
Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, portable document format (.pdf) or other electronic
transmission will be as effective as delivery of a manually executed counterpart
hereof.

(k)Loan Documents. This Amendment shall constitute a Loan Document.

[Balance of Page Intentionally Left Blank; Signature Pages Follow]

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

BORROWER:

 

SORRENTO THERAPEUTICS, INC.

 

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

CONCORTIS BIOSYSTEMS, CORP.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

ARK ANIMAL HEALTH, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

SORRENTO BIOLOGICS, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 



[Signature Page to Fourth Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

--------------------------------------------------------------------------------

 

TNK THERAPEUTICS, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

SCINTILLA PHARMACEUTICALS, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 

LA CELL, INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

Chief Executive Officer

 

 

 

SINIWEST HOLDING CORP.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President

 

 

 

LEVENA BIOPHARMA US INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President & CEO

 

 

 



[Signature Page to Fourth Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

--------------------------------------------------------------------------------

 

BIOSERV CORPORATION

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President

 

 

 

SCILEX PHARMACEUTICALS INC.

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

Chief Executive Officer

 

 

 

SNAN HOLDCO LLC

 

Signature:

/s/ Henry Ji, Ph.D.

 

 

Print Name:

Henry Ji, Ph.D.

 

 

Title:

President

 

 

 

 

 



[Signature Page to Fourth Amendment to Loan and Security Agreement
(Sorrento/Hercules)]

--------------------------------------------------------------------------------

 

AGENT:

 

HERCULES CAPITAL, INC.

 

Signature:

/s/ Jennifer Choe

 

 

Print Name:

Jennifer Choe

 

 

Title:

Assistant General Counsel

 

LENDER:

 

HERCULES CAPITAL, INC.

 

Signature:

/s/ Jennifer Choe

 

 

Print Name:

Jennifer Choe

 

 

Title:

Assistant General Counsel

 

[Signature Page to Fourth Amendment to Loan and Security Agreement
(Sorrento/Hercules)]